Exhibit 10.36

FIRST AMENDMENT TO LEASE AGREEMENT

THIS AGREEMENT entered into effective as of the 30th day of September, 2006 (the
“Effective Date”), by and between A&A Urban Renewal Company, a New Jersey
general partnership (“Landlord”), and Michael Foods, Inc., a corporation
organized under the laws of the State of Minnesota (“Tenant”).

W-I-T-N-E-S-S-E-T-H:

WHEREAS, Landlord and Tenant entered into a lease dated as of February 26, 1997
(the “Lease”) respecting 100 Trumbull Street, Elizabeth, New Jersey, as
described in Exhibit A of the Lease (the “Premises”);

WHEREAS, Article 35 of the Lease provides that Tenant is granted the right to
extend the term of the Lease for two period(s) of five (5) years each (the
“Option Period(s));

WHEREAS, Tenant exercised the first of the Option Periods;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and other considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Annual Rent During First Option Period. The Annual Rent payable by Tenant
pursuant to Article 2 of the Lease during the first Option Period shall be as
set forth below:

Years 11-15, inclusive, of the First Option Period:

Six Hundred Forty Eight Thousand Dollars ($648,000) payable in equal monthly
installments of Fifty Four Thousand Dollars ($54,000) in advance on or before
the first day of each calendar month, which is 135% of the Annual Rent for the
12 months immediately preceding the commencement of the first option period.

2. Ratification. Except as expressly modified and amended by this Agreement, all
of the terms and conditions of the Lease shall remain unaltered and in full
force and effect and Landlord and Tenant each hereby ratify and confirm the same
as of the date hereof.

3. Miscellaneous. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Facsimile signatures shall have the same
force and effect as original signatures for purposes of this Amendment. Words
and phrases having defined meanings in the Lease shall have the same respective
meanings when used herein, unless otherwise expressly defined herein. This
Agreement shall be binding on and shall inure to the benefit of the parties
hereto and their respective permitted successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

“Landlord”

     “Tenant”

A&A Urban Renewal Company

     Michael Foods, Inc.

By:

 

/s/Arthur Papetti

     By:  

/s/ Mark Westphal

Title:

  Manager      Title:   SVP-Finance